                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-50335-SLJ
David R. Foley                                                                                             Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-5                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 21, 2019
                                      Form ID: OFP                       Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 23, 2019.
db             +David R. Foley,   311 Santa Rosa Drive,   Los Gatos, CA 95032-5714

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: itcdbg@edd.ca.gov Feb 22 2019 02:53:28      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
smg             E-mail/Text: BKBNCNotices@ftb.ca.gov Feb 22 2019 02:53:57       CA Franchise Tax Board,
                 Attn: Special Procedures,   P.O. Box 2952,    Sacramento, CA 95812-2952
smg             E-mail/Text: USCBNotices@cdtfa.ca.gov Feb 22 2019 02:54:00       State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,    P.O. Box 942879,    Sacramento, CA 94279
smg             E-mail/Text: cio.bncmail@irs.gov Feb 22 2019 02:53:18      IRS,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              IRS,   P.O. Box 7346,   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 23, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 20, 2019 at the address(es) listed below:
              Lars T. Fuller   on behalf of Debtor David R. Foley Fullerlawfirmecf@aol.com,
               Larsfullerecf@aol.com
              Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
                                                                                            TOTAL: 2




         Case: 19-50335            Doc# 15        Filed: 02/23/19          Entered: 02/23/19 21:27:19                Page 1 of 3
Form OFP
                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of California

In    David R. Foley                                         Case No.: 19−50335 SLJ 11
Re:
   aka David Russell Foley                         Chapter: 11
        Debtor(s)


                          ORDER FOR PAYMENT OF STATE AND FEDERAL TAXES

The debtor above−named, during the period it is permitted to remain in possession of its estate, is hereby ordered:

1. To segregate and hold separate and apart from all other funds, all withholding, social security (both employees', and
employer's portions), excise and agricultural taxes or other monies collected, received or withheld for or on behalf of
the United States or the State of California.

2. To submit proof of timely payment of amounts owing in paragraph 1 above to the Internal Revenue Service, an
agency of the United States, as follows:

        A. Debtor shall pay taxes arising out of the payment of wages or salaries within seven days
           after debtor has paid such salaries or wages.

        B. Debtor shall pay all other taxes within seven days after the last day of each calendar
           month, or within such shorter period as the court may order upon ex−parte application of the
           United States.

        C. The proof of payment shall be made to the Internal Revenue Service,
           Attention: Insolvency − HQ5420, 55 So. Market St., San Jose, CA 95113, FAX: 408−817−6545.

3. To make timely payments to the State of California, Department of Benefit Payments, of all unemployment
insurance, disability insurance and withheld State of California personal income taxes within seven days after the
debtor has paid wages or salaries creating the tax obligations. Payment of the taxes shall be made to Employment
Development Department, Bankruptcy Unit−MIC 92E, P.O. Box 826880, Sacramento, CA 94280−0001.
4. To make timely payment to the State of California, Board of Equalization, of all sales and use taxes which are due
to it, at the time required by law, and to make timely payment to the State of California, Franchise Tax Board, of all
income taxes which are due to it, at the time required by law.

5. To file all Federal and State tax returns on a timely basis. The Federal returns shall be filed with the Internal
Revenue Service, Attention: Insolvency − HQ5420, 55 So. Market St., San Jose, CA 95113, FAX: 408−817−6545.
The returns to be filed with the State of California, California Department of Benefit Payments, shall be filed at the
address shown above. The returns to be filed with the California Board of Equalization and the Franchise Tax Board
shall be filed where required by law.
6. To file with the Court on or before the 20th day of each month a verified statement for the preceding calendar
month showing (1) the amounts collected, received or deducted for each taxing agency; (2) the total amount expended
for gross payroll; (3) the amount received from gross sales; and (4) the amount paid to each taxing agency and dates of
payments. Upon filing, a copy of each such monthly statement shall be transmitted to the Internal Revenue Service
and the California Department of Benefit Payments at the addresses shown above.

7. The provisions of the foregoing paragraphs shall be effective as of the date of the petition initiating this proceeding.
If the debtor fails to comply with this order; this proceeding may be dismissed or an order may be entered converting
the proceeding to a Chapter 7 liquidation.


Dated: 2/20/19                                       By the Court:

                                                     Stephen L. Johnson



    Case: 19-50335          Doc# 15       Filed: 02/23/19        Entered: 02/23/19 21:27:19             Page 2 of 3
                                   United States Bankruptcy Judge




Case: 19-50335   Doc# 15   Filed: 02/23/19    Entered: 02/23/19 21:27:19   Page 3 of 3
